Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-17-00752-CV

                                   Erlinda RODRIGUEZ,
                                          Appellant

                                             v.

                                    Johnny NEWMAN,
                                         Appellee

               From the 83rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 33215
                        Honorable Robert Cadena, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, this appeal is REINSTATED on the
docket of this court. This cause is REVERSED AND REMANDED to the trial court for further
proceedings. Costs of this appeal are taxed against the parties who incurred them.

       SIGNED March 28, 2018.


                                              _________________________________
                                              Irene Rios, Justice